Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed June 26, 2022 have been fully considered, and they are not deemed to be persuasive.  Applicant argues that “this application is matching of point cloud with the model, where the model is not a point cloud” which is not persuasive because the feature “the model is not a point cloud” is not specifically claimed in the claim 5, or claim 1 which claim 5 depends on.  Furthermore, it is also noted that claim 5 has been canceled, so the argument is deemed to moot.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  In claim 25, the claimed “an image processing system,” comprising a data acquisition module and a display module, in which the claimed “data acquisition module is configured to obtain a combination of a model of three-dimensional data, a point cloud and other imagery than the model or the point cloud of a body part” is just a means to receiving the display data; and the claimed “display module is configured to obtain fusion of the combination or masking on the model or the other imagery with the point cloud and display the fusion or the masking with the model or the other imagery” is just a means for representing the received data on the screen.  The dependent claims 22-36 only add the characteristic of the objects like masking voxel, highlighting by increase the brightness, changing color components for displaying, … are just data representation on the display screen, and do not constitute patentable utilities.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 20 is missing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, “the point cloud of a body part”(line 4) is unclear as to its proper antecedent basic as whether it indicates “a point cloud” in line 3; “other imagery than the model or the point cloud of a body part” (lines 3-4) is confusing.
	In claim 25, the use of “and/or” to show a combination or alternative of the claimed system is confusing as when the combine “and” and the alternative “or” are used. For example, it is unclear as “to set or modify brightness or hue” (line 2) and “; or set a difference” are alternative choices.
	In claim 28, “the respective point structure” (line 4) has no antecedent basic.
	In claim 29, “the voxel” (line 3 or 4) is unclear as whether it indicates “at least one voxel” (line 2).
	The remaining claims are rejected because they are dependent upon the rejected claims.

Newly submitted claims 21-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims 1-19 are directed to process the acquired 3D data by adjusting the model, performing the registration of the models, 3D printing of the model, controlling a surgical robot, ..., or obtaining one or more of fusions of models; while the current claims 21-36 are directed to only acquire and display data.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-36 are rejected under 35 U.S.C. 103 as obvious being unpatentable over JONES et al (Three-Dimensional Modeling May Improve Surgical Education and Clinical Practice), SU et al (Multicamera 3D Reconstruction of Dynamic Surgical Cavities: Non-Rigid Registration and Point Classification) and BERLIN et al (2019/0192229).
As per claim 21, Jones teaches the claimed “image processing system,” comprising “a data acquisition module and a display module” (Jones, introduction); “wherein the data acquisition module is configured to obtain a combination of a model of three-dimensional data, a point cloud and other imagery than the model or the point cloud of a body part” (Jones, page 190, column 1, The Radiographic Images).  It is noted that Jones does not explicitly teach “the display module is configured to obtain fusion of the combination or masking on the model or the other imagery with the point cloud and display the fusion or the masking with the model or the other imagery.”  However, Jones’ display of contrast-enhanced image with different masking characteristic for different combined components (Jones, figures 2-4, mask for colors – Liver Tumor Model) suggests the claimed “fusion of the combination or masking on the model” as claimed (see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081])).  Thus, it would have been obvious, in view of Su and Berlin, to configure Jones’ method as claimed by masking or combining different components of human’s organ on display.  The motivation is to enhance the display image for viewing on the display.

Claim 22 adds into claim 21 “wherein the masking is set on a light component of a voxel of the model” (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081])), “, wherein coordinates of the voxel are correlated with or being identical to coordinates of a respective point structure of the point cloud” which is obvious in case the sample locations (i.e., coordinates of a respective point structure of the point cloud) is the voxel’s position.

Claim 23 adds into “wherein a value of the masking on the voxel comprises being correlated with a value of a light component of the respective point structure of the point cloud” (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081])).

Claim 24 adds into “wherein the display module is configured to highlight changes in shape or structure or position of the body part to facilitate diagnosis by medical staff” (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081])).

Claim 25 adds into claim 21 “a processing module, wherein the processing module is configured to set or modify brightness or hue of a light component of at least one voxel of the model with reference to a spatial distribution or spectral characteristics of an illuminance of a light source of a camera, or spectral characteristics of tissues of the body part, or relative positions between the light source, the camera and the body part (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081])); or set a difference between H value of a hue in HSV color space of a light component of a first voxel of the model of a tissue and H value of a hue of hue of the light component of a second voxel of the model of the tissue is less than a first threshold (this feature is only an alternative of the claimed modifying brightness)..

Claim 26 adds into claim 25 “wherein the processing module is configured to validate or modify brightness of a light component of a voxel of the model by referencing a correlation between the brightness of the light component of the voxel of the model and brightness of the light component of a respective point structure of the point cloud” (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081]))..

Claim 27 adds into 26 “wherein coordinates of the voxel and coordinates of the respective point structure are identical or correlated” which is obvious in case the sample locations (i.e., coordinates of a respective point structure of the point cloud) is the voxel’s position.

Claim 29 adds into claim 28 “wherein the processing module is configured to validate or modify brightness of the light component of at least one voxel in a neighborhood of the voxel with reference to the brightness of the light component of the voxel” (Jones, figures 3-4 mask for colors – Liver Tumor Model; see also Su, F. Point Classification, page 7916, column 2; A. Non-Rigid Registration, page 7917, column 1; Berlin, figure 2 — [0057], [(0081]))

Claim 30 adds into claim 28 “wherein the light component of the voxel of the model and the light component of the respective point structure of the point cloud are representative of a spot of anatomy of the body part” (Jones, figures 2-4).

Claim 31 adds into claim 29 “wherein the processing module is further configured to perform a first registration of the model referencing the point cloud; further control a surgical robot or an endoscope with reference to the first registration” (Kostzewski, figure 8; Su, figure 2 - referencing the new images (from iteration t) with the adjusted model (template point cloud) to obtain shifting and deforming points; Berlin, figure 2, Image Registration 220).

Claim 32 adds into claim 31 “wherein the first registration comprises matching of the point cloud with the model to validate or modify the model or obtain a position of the body part” which is obvious in case the sample locations (i.e., coordinates of a respective point structure of the point cloud) is the voxel’s position.

Claim 33 adds into claim 31 “wherein the processing module is configured to, referencing the other imagery, perform a second registration of the model comprising validating or modifying data of the model or obtaining a position of the body part; further control the surgical robot or the endoscope with reference to the second registration” (Su, figure 2 - referencing the new images (from iteration t) with the adjusted model (template point cloud) to obtain shifting and deforming points; Berlin, figure 2, Image Registration 220).

Claim 34 adds into claim 31 “wherein the processing module is configured to obtain a data set of features of or markings on one or more of the point cloud, the model and the other imagery; wherein the display module is configured to: obtain a second fusion of the data set with one or more of the point cloud, the model and the other imagery, or obtain a second masking, with the data set, on one or more of the point cloud, the model and the other imagery; display the second fusion or the second masking” ” (Jones, figures 2-4).

Claim 35 adds into claim 34 “wherein the processing module is configured to conduct a third registration of the model with reference to the data set including validating or modifying the model, or obtaining a position of the body part; further control the surgical robot or the endoscope with reference to the third registration” (Su, figure 2 - referencing the new images (from iteration t) with the adjusted model (template point cloud) to obtain shifting and deforming points; Berlin, figure 2, Image Registration 220).

Claim 36 adds into claim 21 “wherein the other imagery comprise image captured with an optical lens, and data of CT, MRI, PET, and ultrasonic” (Su, figure 2 - referencing the new images (from iteration t) with the adjusted model (template point cloud) to obtain shifting and deforming points; Berlin, figure 2, Image Registration 220).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616